Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-175 are cancelled.
Claims 176-201 are pending.
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 176, drawn to a composition comprising a peptide comprising an amino acid sequence having greater than 40% but less than 100% sequence identity with SEQ ID NO:23 and less than 100% sequence identity with SEQ ID NO:6, SEQ ID NO: 9, and/or SEQ ID NO: 29, wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the peptide contacts a second peptide consisting of SEQ ID NO:25 and a polypeptide complement consisting of SEQ ID NO: 17 classified in CPC G01N 21/763.

II. Claim 177, drawn to a composition comprising a peptide comprising an amino acid sequence having greater than 40% but less than 100% sequence identity with SEQ ID NO:25 and less than 100% sequence identity with SEQ ID NO: 7, and/or SEQ ID NO: 10, wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the peptide contacts a second peptide consisting of SEQ ID NO:23 and a polypeptide complement consisting of SEQ ID NO: 17, classified in CPC G01N 21/763.
III. Claim 178, drawn to a composition comprising a first peptide comprising an amino acid sequence having greater than 40% but less than 100% sequence identity with SEQ ID NO:25 and less than 100% sequence identity with SEQ ID NO: 7, and/or SEQ ID NO: 10; and a second peptide comprising the peptide of claim 176; wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the first peptide contacts the second peptide and a polypeptide complement consisting of SEQ ID NO: 17, classified in CPC G01N 21/763.

IV. Claims 179, drawn to a composition comprising a peptide comprising an amino acid sequence having greater than 40% but less than 100% sequence identity with SEQ ID NO:17 and less than 100% sequence identity with SEQ ID NO:5, SEQ ID NO: 8, and/or SEQ ID NO: 27, wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the peptide contacts a first peptide consisting of SEQ ID NO:23 and a second peptide consisting of SEQ ID NO: 25, classified in CPC G01N 21/763.

V. Claims 180, drawn to a composition comprising a peptide comprising an amino acid sequence having greater than 40% but less than 100% sequence identity with SEQ ID NO:51 and/or 302 and less than 100% sequence identity with SEQ ID NO:5, SEQ ID NO: 8, and/or SEQ ID NO: 27, wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the peptide contacts a first peptide consisting of SEQ ID NO:23 and a second peptide consisting of SEQ ID NO: 25, classified in CPC G01N 21/763.
VI. Claim 181, drawn to a complex comprising a polypeptide comprising an amino acid sequence having greater than 40% sequence identity with SEQ ID NO:17, 21, or 302 and less than 100% sequence identity with SEQ ID NO: 5, and/or SEQ ID NO: 8; and a first peptide comprising the peptide of claim 176; and a second peptide comprising an amino acid sequence having 40% or greater sequence identity with SEQ ID NO: 25 and less than 100% sequence identity with SEQ ID NO: 7 and/or SEQ ID NO: 10, classified in CPC G01N 21/763.

VII. Claim 182, drawn to a method comprising: combining a first peptide comprising the peptide of claim 176, and a second peptide comprising an amino acid having 40% or greater identity with SEQ ID NO: 17, 21, and/or 302 and less than 100% identity with SEQ ID NO: 5 and/or 8, classified in CPC G01N 21/763.

VIII. Claim 183, drawn to a method of detecting an interaction between a first and 2nd molecular entity, the method comprising a second tag comprising sequence identity with SEQ ID NO: 25 and 7 and 10, classified in CPC G01N 21/763.

IX. Claim 184, drawn to a method of detecting an interaction between a first and 2nd peptide entity, the method comprising 
(a) expressing a first peptide tag comprising the peptide of claim 176, classified in CPC G01N 21/763.

X. Claim 185, drawn to a method of co-localization of a first and 2nd molecular entity, the method comprising a second tag comprising sequence identity with SEQ ID NO: 25 and 7 and 10, classified in CPC G01N 21/763.

XI. Claim 186, drawn to a method of detecting co-localization of a first and 2nd peptide entity, the method comprising 
(a) expressing a first peptide tag comprising the peptide of claim 176, classified in CPC G01N 21/763.

XII. Claim 187, drawn to a kit comprising a 1st and 2nd binding moiety conjugated to a first and second peptide, respectively, first peptide being a tag comprising the peptide of claim 176 and the second peptide comprising sequence identity with SEQ ID NO: 25 and 7 and 10, classified in CPC G01N 21/763.

XIII. Claim 188, drawn to method of detecting a target molecule, wherein the target molecule displays a first antigen, epitope, or sequence and a distinct second antigen, epitope, or sequence, the method comprising the peptide of claim 176 and a step of contacting the sample with polypeptide having identity with SEQ ID NOs 17, 21, and/or 302 and 5 and/or 8, classified in CPC G01N 21/763.

XIV. Claim 189, drawn to method of detecting a target molecule, wherein the target molecule displays a first antigen, epitope, or sequence and a distinct second antigen, epitope, or sequence, the method comprising the peptide of claim 176 and a step of contacting the sample with polypeptide having identity with SEQ ID NOs 25, and 7 and/or 10, and further with SEQ NOs 17, 21, and or 302 and 5 and/or 8, classified in CPC G01N 21/763.

XV. Claim 190, drawn to a composition comprising a beta9/beta10-like dipeptide, classified in CPC G01N 21/763.

XVI. Claim 191, drawn to a method of a competition assay, the method comprising the peptide of claim 176  classified in CPC G01N 21/763.

XVII. Claim 192-193, drawn to a system/kit comprising a polypeptide comprising an amino acid sequence having greater than 40% identity to SEQ NO: 788 or 789, classified in CPC G01N 21/763.

XVIII Claims 194-195, drawn to a method comprising combining the components of claim 192 and a substrate, classified in CPC G01N 21/763.

XIX. Claims 196-201, drawn to a method of detecting an interaction between a first and 2nd molecular entity, the method comprising a SEQ ID NO: 788 or 789, classified in CPC G01N 21/763.

The inventions are independent or distinct, each from the other because:
Inventions I-VI, XII, XV, & XVII versus VII-XI, XIII-XIV, XVI, & XVIII-XIX are related as products versus processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the products as claimed can be used in a materially different process of using that product, such as among the different processes of Groups VII-XI, XIII-XIV, XVI, & XVIII-XIX.

Inventions VII-XI, XIII-XIV, XVI, & XVIII-XIX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed of process invention Groups VII-XI, XIII-XIV, XVI, & XVIII-XIX can have a materially different design, mode of operation, function, or effect.  For example, each of Groups VII-XI, XIII-XIV, XVI, & XVIII-XIX requires a different combination of SEQ ID NOs (materially different design) and/or different function as such as “detecting an interaction”, “detecting a co-localization”, “detecting a target molecule”, “performing a competition assay”, “combining components of kit of claim 92 and a substrate”, and “detecting an interaction and correlating a signal to strength of interaction”.
 
Inventions I-VI, XII, XV, & XVII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  For example, each of Groups I-VI, XII, XV, & XVII requires a different combination of SEQ ID NOs (materially different design) as follows:
Group I requires sequence identity with SEQ ID NO:23 and SEQ ID NO:6, SEQ ID NO: 9, and/or SEQ ID NO: 29;
Group II requires sequence identity with SEQ ID NO:25 and SEQ ID NO: 7, and/or SEQ ID NO: 10;
Group III requires identity with  SEQ ID NO: and SEQ ID NO: 7, and/or SEQ ID NO: 10; and a second peptide comprising the peptide of claim 176; wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the first peptide contacts the second peptide and a polypeptide complement consisting of SEQ ID NO: 17;
Group IV requires identity with SEQ ID NO:17 and SEQ ID NO:5, SEQ ID NO: 8, and/or SEQ ID NO: 27, wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the peptide contacts a first peptide consisting of SEQ ID NO:23 and a second peptide consisting of SEQ ID NO: 25.
Group V requires sequence identity with SEQ ID NO:51 and/or 302 and with SEQ ID NO:5, SEQ ID NO: 8, and/or SEQ ID NO: 27, wherein a bioluminescent signal produced in the presence of a coelenterazine is substantially increased when the peptide contacts a first peptide consisting of SEQ ID NO:23 and a second peptide consisting of SEQ ID NO: 25;
Group VI requires identity with SEQ ID NO:17, 21, or 302 and with SEQ ID NO: 5, and/or SEQ ID NO: 8; and a first peptide comprising the peptide of claim 176; and a second peptide comprising an amino acid sequence having 40% or greater sequence identity with SEQ ID NO: 25 and less than 100% sequence identity with SEQ ID NO: 7 and/or SEQ ID NO: 10;
Group XII requires a 1st and 2nd binding moiety conjugated to a first and second peptide, respectively, first peptide being a tag comprising the peptide of claim 176 and the second peptide comprising sequence identity with SEQ ID NO: 25 and 7 and 10;
Group XV requires a composition comprising a beta9/beta10-like dipeptide; and 
Group XVII requires identity to SEQ NO: 788 or 789.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions XVII and methods XVIII & XIX are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as in either of methods XVIII & XIX.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification

the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658